Citation Nr: 0728396	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acute multifocal 
placoid pigment epitheliopathy (eye disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 through July 
1976, and with the Air Force Reserves, including several 
periods of active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for an eye disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2005 rating decision denied the veteran's claim, 
in part, because the service medical records contain a 
notation that the veteran's eye disorder was long-standing 
and was not incurred during ACDUTRA.  However, periodic 
examinations in service show normal vision.  The rating 
decision also denied the veteran's claim based, in part, on a 
June 2000 eye examination which did not note eye disease.  
The veteran does not claim he has an eye disease; rather, he 
claims his current vision loss is a result of the eye 
disorder during ACDUTRA.  A VA examination is needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The service medical documentation of record notes that the 
veteran was seen on multiple occasions in 1987, apparently 
during periods of active duty with the Air Force Reserves.  
The Board observes that the veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with the Air Force Reserves have not been verified. 
The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim. Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

In August 2003, the veteran informed VA that he received 
treatment for his eyes at two different Lens Crafters 
locations and that he was treated at the Naval Hospital in 
Charleston, South Carolina, following eye problems in 
service.  The medical records from Bascom Palmer Eye 
Institute indicate that the veteran was seen for his eye 
problems by multiple doctors in March 1987, including Dr. 
Gillma, Dr. McSanby, and Dr. Benty.  It does not appear that 
VA attempted to obtain these records.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, 
with the Air Force Reserves and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.

3.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including records of treatment 
by civilian providers in March 1987.  
Any identified evidence should be 
obtained and associated with the claims 
file.

4.  Treatment records from Lens 
Crafters should be associated with the 
claims file.  Send the veteran a 
release for these records.  If these 
records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

5.  Treatment records from Dr. Gillma 
should be associated with the claims 
file.  Send the veteran a release for 
these records.  If these records cannot 
be obtained, then evidence of the 
attempts to obtain the records should 
be associated with the claims file.

6.  Treatment records from Dr. McSanby 
should be associated with the claims 
file.  Send the veteran a release for 
these records.  If these records cannot 
be obtained, then evidence of the 
attempts to obtain the records should 
be associated with the claims file.

7.  Treatment records from Dr. Benty 
should be associated with the claims 
file.  Send the veteran a release for 
these records.  If these records cannot 
be obtained, then evidence of the 
attempts to obtain the records should 
be associated with the claims file.

8.  Treatment records from the Naval 
Hospital in Charleston, South Carolina, 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file.

9.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the appropriate VA 
examiner.  Pertinent documents therein, 
including service medical records and 
any private medical records, should be 
reviewed by a VA examiner.  The 
examiner should conduct a complete 
history and physical examination of 
both eyes, including any current eye 
disorders and the extent of the 
veteran's current vision loss, and then 
answer the following questions:

(i)  Was the etiology of the eye 
disorder which manifested during active 
duty long-standing?

(ii)  Is the eye disorder which 
manifested during active duty as likely 
as not the cause of any current eye 
disorders, including vision loss?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Any diagnostic tests conducted should 
be associated with the claims file.

10.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



